Case_1:19-cr-10080-NMG. Document 546-15 Filed 09/03/19 Page-1 of.1

From: Donna Heinel </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FY DIBOHF23SPDLT)/CN=RECIPIENTS/CN=2BF62813E2894234A74A0DFD90C81487-
SCHV8RH5>

To: Tim Brunold

Sent: 1/26/2015 4:25:37 PM

Subject: RE:

i it....I forgot to note that I believe there is presidential interest on

and (he is truly a very talented golfer). Hope you and your family are
doing well, staying healthy. On another note...are you going to do another baseball tour
and game for your son's team...Alex and I are available.

From: Timothy Brunold [mailto:brunold@usc. edu]
Sent: Monday, January 26, 2015 1:20 PM

To: Donna Heinel

Subject: RE:

Thanks Donna. I will be sure to flag all of these applications and will make sure that
Pat's interest and support is considered as we're making decisions.

Tim

Timothy E. Brunold

Dean of Admission

University of Southern California
(213) 740-6753
www.usc.edu/admission

 

From: Donna Heinel [dheinel@usc. edu]
Sent: Monday, January 26, 2015 11:25 AM
To: Timothy Brunold

Subject:

Tim,

As the pressure mounts, Pat would like to humbly submit his requests for admissions. He
personally knows and highly recommends all of these individuals for Fall admission to USC.
This is a comprehensive and complete list. As always thank you for everything that you do
for us, Pat is forever appreciative.

Donna C. Heinel Ed.D

Senior Associate Athletic Director/SWA
Associate Professor-Rossier School of Education University of Southern California

USAO-VB-01442931
